Hon. Mary Estill Buchanan Secretary of State 1575 Sherman Street Denver, Colorado 80203
Dear Ms. Buchanan:
This opinion is issued pursuant to your June 26, 1980 request regarding the transfer of the unaffiliated status of an elector from one Colorado county to another.
QUESTION PRESENTED AND CONCLUSION
May C.R.S. 1973, 1-14-105 be interpreted to include the transfer of unaffiliated status from one Colorado county to another?
     My answer is yes. "Unaffiliated" is a status of voter registration, and, if requested, should be transferred from the county of prior residence to the county of new residence.
ANALYSIS
C.R.S. 1973, 1-14-102 provides that any registered elector who has not declared a political affiliation shall be designated as "unaffiliated" on the registration books of the county clerk and recorder. Further, C.R.S. 1973, 1-14-103 provides that an elector who withdraws his political party registration will be designated as "unaffiliated."
The ability to establish continuity as an unaffiliated elector is important to those electors who wish to be independent candidates for public office. The general assembly, in the 1979 legislative session, changed the requirements for candidates nominated by independent petition to require that such candidates be registered as unaffiliated as shown on the books of the county clerk and recorder, for at least twelve months prior to the date of filing of the petition. C.R.S. 1973, 1-14-301(1)(i). Under that amendment, an elector who transfers his registration from one county where he is designated as unaffiliated to another less than 12 months prior to the filing of the petition, would not be eligible as a candidate unless his unaffiliated status could be transferred.
C.R.S. 1973, 1-14-105 provides for the transfer of party affiliation from one county to another if, at the time of his new registration, or within three months thereafter, the elector requests that the county clerk effect such transfer and the elector fills out the form required by C.R.S. 1973, 1-14-105(2) and (3). Under C.R.S. 1973, 1-14-105(1), such transfer is evidence of continued party affiliation. C.R.S. 1973, 1-14-105(1).
It is my opinion that there is no rational state interest which would justify discriminating between the right of unaffiliated and affiliated electors to move within Colorado counties and achieve continuity in their status as electors. Because refusal to transfer an unaffiliated status could effectively prohibit the right of an unaffiliated elector to be nominated to public office, C.R.S. 1973, 1-14-105 should be interpreted to allow the transfer of the status of unaffiliated electors between counties in Colorado.
SUMMARY
C.R.S. 1973, 1-14-105, must be interpreted to allow the transfer of both affiliated and unaffiliated status between counties in Colorado, if the elector complies with the procedures set forth in that statute to effect such transfer.
Very truly yours
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE ELECTIONS POLITICAL PARTIES
C.R.S. 1973, 1-14-105 C.R.S. 1973, 1-14-102 C.R.S. 2973, 1-13-103
SECRETARY OF STATE DEPT. Elections, Div. of
Unaffiliated electors may transfer their voter status between counties when transferring their registration.